Appeal by the defendant from a judgment of the Supreme Court, Queens *958County (Roman, J.), rendered July 23, 2001, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court erred in refusing to charge the affirmative defense of extreme emotional disturbance is without merit. Although the defendant may have been distraught or jealous upon seeing his alleged girlfriend kissing another man, there is no reasonable view of the evidence to support the conclusion that he acted with complete loss of control. Further, the defendant’s behavior immediately after the crime was not indicative of extreme emotional disturbance. The defendant had the presence of mind to dispose of the murder weapon and drive to Ohio (see People v Yong Ho Han, 200 AD2d 780 [1994]; People v Murden, 190 AD2d 822 [1993]). Altman, J.P., H. Miller, Adams and Townes, JJ., concur.